Anne Marie Goebel died on July 8, 1939. On June 27th of that year she had delivered to Dr. R. Garfield Snyder her check to his order for $5,000, and again on July 7th had turned over to him another check for the same amount. Dr. Snyder tendered both checks to a bank other than the one on which they were drawn, for deposit in his own account. The check first above described was credited to Dr. Snyder's account. The second $5,000 check, mailed to Dr. Snyder's bank for deposit on the day of Miss Goebel's death, was, because of her death, not honored by her bank. When Dr. Snyder brought this proceeding to settle his accounts as Miss Goebel's executor, the residuary legatees moved for a $5,000 surcharge against him by reason of his having collected that amount for himself on the first check. They objected also, to a claim which he had put in against the estate for $5,000 for medical services, which claim, according to him, was evidenced by the second, or uncollected, $5,000 check. The Surrogate held against Dr. Snyder as to both items. The Appellate Division affirmed unanimously, and we granted leave to appeal. Dr. Snyder thereafter died, and his executor is the appellant in this court.
As to the second above-mentioned check — the one which was not presented for payment until after Miss Goebel's death — the Surrogate found that there was no consideration for the *Page 78 
giving of the instrument (see Matter of Mead, 90 Misc. 263, affd. 173 App. Div. 982, affd. 221 N.Y. 645). That finding, affirmed by the Appellate Division, is well supported by the proof. We therefore affirm so much of the decree as disallows Dr. Snyder's $5,000 claim.
The other $5,000 check — the one first above described — was a gift from Miss Goebel to Dr. Snyder. The holdings below are that the check after issuance, became a void instrument because of a "material alteration" made therein and, further, that, because of facts to be narrated herein, it was not a proper charge against the estate because not actually paid until after Miss Goebel's death. On June 23, 1939, four days before the check was issued, Miss Goebel had received payment of an inheritance of some $16,000. Being confined to her home because of the illness from which she died about two weeks later, she asked Dr. Snyder, her friend and professional associate, to start a new bank account for her with the $16,000. For this purpose she prepared and handed him, with the $16,000 check, a letter addressed to the Corn Exchange Bank Trust Company asking it to open a bank account in her name and in that amount. Dr. Snyder delivered the check and the letter to the nearby "Lexington" branch of that bank. A bank employee gave Dr. Snyder a "duplicate deposit slip", also a checkbook. Four days later, on June 27th, Miss Goebel presented Dr. Snyder with the $5,000 check, made out to his order on one of the check blanks from her new checkbook, which check, in its printed heading, described the "Lexington Branch" of the Corn Exchange Bank Trust Company. Dr. Snyder sent his secretary to that branch to have the check certified but on arrival there the secretary was told that certification was impossible, because, according to the branch bank manager, Miss Goebel's account was at the "Fordham" branch of the same bank. The Lexington branch manager suggested to the secretary that she run a line through the word "Lexington" on the heading of the check, substitute therefor the word "Fordham", then deposit the check in Dr. Snyder's account (at another bank). All this the secretary did, and her markings on the check, so made, have been held below to have constituted a "material alteration", absolutely voiding the instrument. As it turned out later, the bank itself had made a mistake and, having mislaid the letter originally *Page 79 
presented to it when Dr. Snyder opened the account for Anne Marie Goebel at its Lexington branch, had credited the original $16,000 to the account of one Anna Marie Goebel at the bank's Fordham branch. Dr. Snyder's secretary, after changing the word "Lexington" to "Fordham", at the bank's own suggestion, put it into Dr. Snyder's bank for deposit, whereupon it passed through the Clearing House, and was, on June 28th, debited against the Fordham branch account into which the bank had, by mistake, put Miss Goebel's $16,000 deposit.
All the above came to light on Friday, July 7, 1939, the day before Miss Goebel's death. The bank discovered its error, or series of errors, and began to reverse the processes, so as to make the matter right. On that day the Fordham branch debitedAnna M. Goebel's ledger account there in the amount of $16,000 and credited that account $5,000 (for the check). On the same day the Lexington branch did what it had been instructed on June 23d to do — it opened a $16,000 account in the name of Anne Marie Goebel. Because of its own rules or customs, it did not, however, debit that newly opened "Lexington Branch" account with the amount of the $5,000 check until it had actually received that instrument back from its Fordham branch. The check did not arrive at the Lexington branch until July 10th, two days after Miss Goebel's death. Because of that fact, the holdings below are that the check was not "paid" until after her death, and that at the time of her death the transaction between Miss Goebel and Dr. Snyder was a mere uncompleted gift. To this we cannot agree. On the day before the death, the confusion had been all cleared away and the bank had put into motion all the procedures necessary to straighten out the books. Nothing done afterwards by the bank was any more than a detailed carrying out of the bank's procedures for correcting its records (see Sokoloff v. National CityBank, 250 N.Y. 69, 76, 77; Baldwin's Bank v. Smith, 215 N.Y. 76,84). Actually the $5,000 check of June 27th had been "paid" long before the blunder was discovered, since that check, in due course, had been charged by the Corn Exchange Bank Trust Company itself against the very account into which it had put the $16,000 deposit. The check was issued as an order or draft against that $16,000 owing by the bank to Miss Goebel. When that draft was honored and an appropriate $5,000 debit made against the $16,000 credit, and a corresponding $5,000 *Page 80 
credit (never revoked) made to Dr. Snyder's own bank of deposit, the check was in fact and in law "paid", and we so hold.
As to the character and effect of the "alteration" also, we find ourselves in disagreement with the holdings below. We do not think that the substitution of the word "Fordham" for the word "Lexington" was in any way material. An alteration it was, but the instrument as so altered expressed and effectuated the exact and unquestioned intent of the maker. The purpose of Miss Goebel was to draw a draft on the Corn Exchange Bank Trust Company, her debtor, in favor of Dr. Snyder, for $5,000, to be subtracted from the credit standing in her favor with that bank. The Corn Exchange Bank Trust Company is a single corporation, and was the sole debtor, no matter how many branches it maintained. Section 350 of the Negotiable Instruments Law, making branches separate banks for certain purposes of collection inter sese of deposited items, has no bearing on this case. Nor was this a "material alteration" within the language or purpose of sections 205 and 206 of the Negotiable Instruments Law. The change in the check was "to make it express the real bargain of the parties" (LEHMAN, J., in Levy v. Arons, 81 Misc. 165, 166, quoting from Booth v. Powers, 56 N.Y. 22, 31).
The orders should be reversed, with costs to all parties appearing separately and filing briefs, and the matter remitted to the Surrogate's Court for further proceedings not inconsistent herewith.
LOUGHRAN, Ch. J., LEWIS, CONWAY, THACHER, DYE and MEDALIE, JJ., concur.
Orders reversed, etc.